 

STATE OF OREGON UNITED STATES BANKRUPTCY COURT DISTRICT OF OREGON

Case No. 18- cmewa ft ioray PH 2:9

caseno [F- Gaf/4-—TmMb #

COCKE Tepe
Warren Heater
Plaintiff

Dana Leonard Popick and Kimberly Cae Popick
Defendants

 

Warren Heater’s trial brief in support of his Motion for Summary Judgement

Warren Heater acting as his own attorney respectfully submits this Motion for Summary Judgment
because Dana Leonard Popick and Kimberly Cae Popick breached their fiduciary duty after entering into
agreements with Warren Heater to develop property with Warren Heater that was never completed due
to misuse of loans borrowed from various lenders by cross collateralizing these loans. Defendants
formed many Limited Liability Companies (LLC’S), Deeds of TRUST, Quick Claim Deeds to move monies
for various developments that where not in any agreements which were signed by both Plaintiff and
Defendants. Defendants which will be confirmed by witnesses took a very long time to start project and
interest/penalties from loans where on average approximately $270.00 per day for EACH lot (six (6)
total). Monies borrowed where also taken to fund Trust fund(s) that defendants removed. The Variable
Promissory Note with interest payments attached and signed by both the Plaintiff and Defendants is the
same as if Plaintiff owned a STOCK that paid dividends and Plaintiff ask the court for judgement to
confirm same.

Plaintiffs signed over lots on project to lender even though the signed side agreement (Notes from
Juneau View Project meetings) state on number 19 ‘ EVD may not assign or otherwise transfer interest
in this development. WH (Warren Heater) may assign or transfer INTEREST IN THIS DEVELOPMENT’

Witnesses to testify to the facts about how the project became a joint agreement and how the in the
Variable Promissory Note various items where included such as ATTORNEY FEES and BANKRUPTCY
(‘Borrower will NOT be discharged even if this Note has been canceled, renounced or surrendered’)
Witnesses also to testify that Defendants had funds that were meant for the project diverted into trust
account(s). Witnesses will also testify about Defendant (Dana Popick) who ran all projects for Emerald
Valley Development’s misuse of materials/employee labor/sub-contractors.

Signed
Len paer>
arren Heater

10/24/19

Case 18-03114-tmb Doc 48 Filed 10/31/19

 
